DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 and 21-27 in the reply filed on September 28, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (3,921,477).

    PNG
    media_image1.png
    194
    482
    media_image1.png
    Greyscale
Wilson discloses all of the limitations of claim 21, i.e., a multi-tool device, comprising a handle portion 12; and an open-ended wrench mechanism, the open-ended wrench mechanism including a wrench frame member 16, 32 that defines an outer jaw portion of the open-ended wrench mechanism 40, the wrench frame member further defining a slot therein 14; an inner jaw member 52 surrounded by the outer jaw displaceably coupled to the wrench frame member, a portion of the inner jaw member lower portion, Fig. 2 being received within the slot 14 of the wrench frame member; meeting the narrative/functional language of wherein the outer jaw portion of the wrench frame member is configured to cooperate with the inner jaw member so as to permit the open-ended wrench mechanism to apply a torque to a fastener when a user applies a force to the handle portion of the multi-tool device.

Claims 1-4, 21-23, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (1,255,206).

    PNG
    media_image2.png
    550
    212
    media_image2.png
    Greyscale
 Moore discloses all of the limitations of claims 1 and 21, i.e., a multi-tool device, comprising a handle portion about 2; and  an open-ended wrench mechanism, the open-ended wrench mechanism including a wrench frame member 1 that defines an outer jaw portion 5 of the open-ended wrench mechanism, the wrench frame member further defining a slot defined by sleeve 17 (per embodiments of Figs. 26-32,  claims 24-27 therein; an inner jaw member 11 displaceably coupled to the wrench frame member by means of a sliding pivot, 20, line 79, 21-25 a portion of the inner jaw member being received within the slot defined by sleeve of the wrench frame member; and a spring member 21 configured to bias the inner jaw member towards a closed position with the outer jaw portion of the wrench frame member; meeting the narrative/functional language of wherein the outer jaw portion of the wrench frame member is configured to cooperate with the inner jaw member so as to permit the open-ended wrench mechanism to apply a torque to a fastener when a user applies a force to the handle portion of the multi-tool device.
Regarding claims 2 and 3, PA  (prior art, Moore) meets the limitations, i.e., the device of claim 1, wherein the wrench frame 1 member comprises a first bearing face outer side surface and the inner jaw member comprises a second bearing face defined by inner wall of bore 12, the first bearing face of the wrench frame member being disposed in an opposed relationship with the second bearing face of the inner jaw member Fig. 1, the first bearing face of the wrench frame member having a first set of contours outer surface configured to cooperate with a second set of contours inner interacting surface of 12 on the second bearing face of the inner jaw member; meeting narrative/functional language of wherein, when the open-ended wrench mechanism is in an engaged, tightening position, the first and second sets of contours of the respective first and second bearing faces are configured to provide a tightening contact between fastener contact faces of the open- ended wrench mechanism and the fastener at a predetermined angle relative to a line of action of the sliding pivot as the open-ended wrench mechanism is being rotated in a tightening direction Fig. 1;	and wherein, when the first and second bearing faces of the open-ended wrench mechanism are in a non-engaged position, the fastener contact faces are configured to operate as follower surfaces of the open-ended wrench mechanism around the fastener as the open- ended wrench mechanism is being rotated relative to the fastener in a non-tightening direction last line of page 1; the device of claim 2, wherein the first bearing face of the wrench frame member comprises a first rack gear portion teeth 4 forming the first set of contours, and second bearing face of the inner jaw member comprises a second rack gear portion 14 forming the second set of contours, the first rack gear portion being disposed in an opposed relationship with the second rack gear portion.
Regarding claim 4, PA meets the limitations, i.e., the device of claim 1, wherein the wrench frame member or the inner jaw member comprises a rotation limiting member defined bore 12, wall 15 and frame 1 configured to constrain rotation of the inner jaw member to a predetermined angle about the sliding pivot so as to limit the rotation of the inner jaw member relative to the wrench frame member.
Regarding claim 22, PA meets the limitations, i.e., the device of claim 21, wherein the outer jaw portion comprises first about 4 and second about 6 outer jaw portions being hingedly connected via a pin 8 and biased towards a closed position by a spring 21; the first outer jaw portion having a stop defined by L-shaped, recess 7 and extension 21 configurations, line 5-10 which limits travel of the second outer jaw portion towards the closed position.
Regarding claim 23, PA meets the limitations, i.e., the device of claim 21, wherein the inner jaw member 11 having a pivot portion 12, 15 adapted to allow longitudinal movement of the inner jaw portion relative to the outer jaw portion in a first position racks disengaged and restrict longitudinal movement of the inner jaw portion relative to the outer jaw portion in a second position racks engaged.
Regarding claim 26, PA meets the limitations, i.e., the device of claim 21, wherein the inner jaw member 11 is displaceably coupled to the wrench frame member by means of a sleeve Fig. 1, the inner jaw member being fixedly connected to the sleeve integral, the sleeve being slidably coupled to the outer jaw portion Fig. 1; the sleeve being lockable in discrete positions in a range of travel along the wrench frame member by a lock that arrests linear travel via teeth 4 and 14.
Regarding claim 27, PA meets the limitations, i.e., the device of claim 26, wherein the outer jaw portion comprises first about 4 and second about 6 outer jaw portions being hingedly connected via a pin 8 and biased towards a closed position by a spring 21 (note that limitations from specification are not read into the claims); the first outer jaw portion 4 having a stop  outer surface contacting 21, Fig. 1 which limits travel of the second outer jaw portion towards the closed position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Johnson (2,459,882).
Moore meets all of the limitations of indicated claims, e.g., the device of claim 21, wherein the inner jaw member 11 is displaceably coupled to the wrench frame member by means of a sleeve Fig. 1, the inner jaw member being pivotably connected to the sleeve 12, 15, the sleeve being slidably coupled to the outer jaw portion Fig. 1; and a spring 21, whereby the sleeve and inner jaw portion are biased towards a closed position; two or more teeth disposed on a portion of the inner jaw member adapted to cooperatingly engage two or more teeth disposed on a portion of the outer jaw member in a locked position, except for the spring to be connected on a first end to the outer 
    PNG
    media_image3.png
    178
    316
    media_image3.png
    Greyscale
jaw portion and connected on a second end to the sleeve.
 Johnson teaches a wrench having an outer jaw 32 biased towards a closed position relative to an inner jaw 30 by a spring 54 connected to the jaw at one end @48 and to a sleeve 18 an opposite end. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Moore with spring biasing the pivoting outer jaw as taught by Johnson to enhance the grip action by augmenting or as an alternative means of biasing the jaws to closed position.
	
Claim 27, in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Rhyn (RE 8,961).
Moore meets all of the limitations of claim 27 as described above, however in the alternative and in order to expedite the prosecution, except for the spring to be directly action on the outer jaw for urging the jaws to the closed position.

    PNG
    media_image4.png
    457
    199
    media_image4.png
    Greyscale
Rhyn teaches a wrench having an outer jaw A biased towards a closed position relative to an inner jaw I by a spring b directly acting on the outer jaw. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Moore with spring biasing the pivoting outer jaw as taught by Rhyn to enhance the grip action and/or as an alternative means of achieving the same results.
	
	Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Small pivoting outer jaw and Keith pivoting inner jaw are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
December 16, 2022						Primary Examiner, Art Unit 3723